Citation Nr: 1616552	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  10-20 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from April 1964 to April 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

In August 2014, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development, to include obtaining VA and private treatment records, and providing the Veteran with a VA audiology examination.  As the above-referenced development has been completed, the Board finds that the AOJ substantially complied with the August 2014 Board Remand directives, and that the matter has been properly returned to the Board for appellate consideration.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The issues of entitlement to a TDIU and a higher rating for diabetes mellitus have been raised by the record in statement dated in April 2016, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See April 2016 VA Form 21-526EZ; April 2016 VA Form 21-8940.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1. The Veteran was exposed to acoustic trauma (loud noise) during service.

2. The Veteran currently has a bilateral hearing loss disability.

3. The Veteran has had continuous symptoms of bilateral hearing loss since service separation.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In this case, the Board is granting service connection for bilateral hearing loss, which constitutes a full grant of the benefit sought on appeal with respect to this claim.  As there remains no aspect of this claim to be further substantiated, there is no further VCAA duty to notify or assist, or to explain compliance with VCAA duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In order to establish the service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed aggravation of a disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In this case, sensorineural hearing loss, which is an organic disease of the nervous system, is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) apply to the claim for service connection for bilateral hearing loss.  Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and sensorineural hearing loss (as an organic disease of the nervous system) becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Service Connection Analysis for Bilateral Hearing Loss

The Veteran contends that service connection is warranted because the current bilateral hearing loss is related to acoustic trauma (loud noise) sustained during service.  Specifically, the Veteran stated that bilateral hearing loss started shortly after service as a result of loud noise from jet turbines.  The Veteran explained that his military occupation was a jet engine mechanic and that he worked around the flight line from eight to ten hours per day, six days per week.  The Veteran indicated that he was issued rubber earplugs, which did not fit well enough to drown out engine noise.  The Veteran indicated that he started having hearing difficulties shortly after service and that he purchased a hearing aid from Beltone Hearing Aids and Audiometers in September 1970, and has continued to wear a hearing aid since 1970.  See January 2009 Veteran statement; May 2009 VA Form 21-4138; May 2010 VA Form 646.

The Board finds that the Veteran had in-service loud noise exposure.  As noted above, the Veteran has stated that he was exposed to loud noise from jet engines during service.  See Id.  The DD Form 214 reflects a military occupational specialty (MOS) of aircraft maintenance specialist, which is associated with a high probability of hazardous noise exposure.  See Veterans Benefits Administration (VBA) Fast Letter 10-35 (September 2, 2010) (modifying the development process in claims for hearing loss and/or tinnitus).  As such, exposure to acoustic trauma (loud noise) is established.

The Board finds that the Veteran has a current disability of bilateral hearing loss.  The June 2015 VA examination report shows that the Veteran has a bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  The June 2015 VA examination report also shows a diagnosis of bilateral sensorineural hearing loss.

The Board finds that the evidence is at least in equipoise on the question of whether symptoms of the current bilateral hearing loss were continuous after service separation.  Evidence weighing in favor of such finding includes the Veteran's statements that he began experiencing hearing problems shortly after service, and that he has been having hearing problems ever since.  See January 2009 Veteran statement; May 2009 VA Form 21-4138; May 2010 VA Form 646.  The August 2005 VA Form 21-526 shows that the Veteran reported that hearing loss started in 1968.  Moreover, a September 1970 receipt from Beltone Hearing Aids and Audiometers shows that the Veteran purchased a hearing aid, which indicates that the Veteran had hearing problems before purchasing the hearing aid.  

Evidence weighing against this finding includes the February 1968 service separation examination report that showed a normal clinical evaluation of the ears, as well as an audiogram that showed that the Veteran's hearing did not undergo a significant threshold shift when compared to the April 1964 service enlistment audiogram.  Moreover, the February 1968 report of medical history at service separation shows that the Veteran denied current symptoms or a history of hearing loss.  Resolving reasonable doubt in favor of the Veteran on this question, the Board finds that symptoms of bilateral hearing loss have been continuous since service separation.  

The record contains VA medical opinions with respect to the relationship between the current hearing loss and active service; however, because the evidence shows that symptoms of bilateral hearing loss have been continuous since service to warrant presumptive service connection, such medical nexus opinions addressing direct service connection were not necessary to establish service connection.  The Board does not need to reach the weight assignable to these opinions because the Board is granting service connection on a presumptive basis because of continuous symptoms of chronic disease of bilateral hearing loss since service (38 C.F.R. § 3.303(b)) rather than on a direct relationship (or nexus; 38 C.F.R. § 3.303(d)) between the bilateral hearing loss and active service in the absence of symptoms that make the nexus.  See Horowitz v. Brown, 5 Vet. App. 217, 221-22 (1993) (lay statements are competent to report in-service and post-service symptoms such as dizziness, loss of balance, hearing trouble, stumbling and falling, and tinnitus that were later diagnosed as Meniere's disease); see also Jandreau, at 1377 (lay evidence may establish symptoms that later support a diagnosis by a medical professional).

Based on these "continuous" post-service bilateral hearing loss symptoms and in-service acoustic trauma, and after resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for presumptive service connection for bilateral hearing loss under 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.303(b) have been met.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Because the Board is granting service connection for bilateral hearing loss on a presumptive theory of service connection, all other theories of entitlement are rendered moot.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


